COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS


                                                 §
ALEJANDRO HERNANDEZ AND
EDITH ROMAN,
                                                 §                 No. 08-12-00178-CV
                             Appellants,
                                                 §                   Appeal from the
v.
                                                 §                 243rd District Court
ENRIQUE GALLARDO,
                                                 §               of El Paso County, Texas
                               Appellee.
                                                 §                   (TC# 2008-4822)

                                 CORRECTED JUDGMENT

       The Court has considered this cause on the record and concludes there was no error in the

summary judgment. We therefore affirm the judgment of the court below.

       It has been determined that Appellants are indigent for purposes of appeal; therefore, this

Court makes no other order with respect to the payment of costs on appeal. This decision shall

be certified below for observance.

       IT IS SO ORDERED THIS 29TH DAY OF OCTOBER, 2014.



                                            ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rivera, and Rodriguez, JJ.
Rivera, J. (Not Participating)